DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fluoropolymer FEP Multi-Channel Distillation Column Packing, NORELL NMR Tubes, March 7, 2017 (cited in the IDS dated 6/28/2019; hereinafter: Norell) in view of Leys et al. (US 2019/0337823), and Frank (US 5,783,069).
In re Aller, 105 USPQ 233 (CCPA 1955). The reference Norell teaches that the packing unit should be provided in dimensions such that 100g of the packing units consists of 880 pieces, occupies 200 cm3 in volume and offers about 2720 cm2 in total surface area.
As regards to the material of construction for the packing, the reference Leys et al. teaches that, as an alternative to fluoropolymer FEP, perfluoroalkoxy alkane polymer (PFA) may suitably be used for constructing components of ultra-pure fluid handling systems so as to prevent corrosion of the fluid handling components and leaching of chemicals into the environment (see paras. [0003]; [0004]). The reference Leys et al. further teaches that, in addition to providing a non-corrosive and inert construction, many fluoropolymers, such as PFA, are injection moldable and extrudable. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the distillation column packing of Norell from ultra-high purity perfluoroalkoxy alkane polymer for its inherent advantages of providing a non-corrosive and chemically inert construction as well as its injection moldable and extrudable properties.   
Regarding claim 4, the reference Norell discloses the column packing, wherein the central channel is concentric with the central axis (see the figures shown on pages 1 and 2).
Regarding claim 5, the reference Norell discloses the column packing, wherein the plurality of perimeter channels are arranged concentrically about the central axis (see the figures on pages 1 and 2).

Regarding claim 7, the reference Norell discloses the column packing, wherein the inner wall extends continuously between the first and second open ends of the body (see the figures on pages 1 and 2).
Regarding claim 8, the reference Norell discloses the column packing, wherein the central channel has a circular cross-sectional shape taken in a direction normal to the central axis (see the figure on page 2).
Regarding claim 9, the reference Norell discloses the column packing, wherein the central channel has a polygonal cross-sectional shape taken in a direction normal to the central axis (see the figure on page 1). 
Regarding claim 10, the reference Norell discloses the column packing, wherein the outer wall is cylindrical; and wherein each of the perimeter channels are formed by a portion of the inner surface of the outer wall; the outer surface of the inner wall, the first major surface of a first rib element, and the second major surface of a second rib element (see the figures on pages 1 and 2).
Regarding claim 11, the reference Norell discloses the column packing, wherein an outside diameter of the packing body is 5 mm (see page 1, the last three lines).
Regarding claim 16, the reference Norell discloses that the column packing is 5 mm in size (see the first Table on page 2). Thus, the reference Norell teaches that a ratio of the diameter of the packing body to a height of the packing body can be about 1:1.
.  

Claims 17, 18, 20, 30, 31, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fluoropolymer FEP Multi-Channel Distillation Column Packing, NORELL NMR Tubes, March 7, 2017 (cited in the IDS dated 6/28/2019; hereinafter: Norell) in view of Leys et al. (US 2019/0337823).
Regarding claim 17, the reference Norell discloses a column packing for a distillation apparatus, the column packing having an upper end opposite a lower end, the column packing comprising: a body extending along a central axis, the body comprising: a central channel extending parallel to the central axis, the central channel comprising a first open end opposite a second open end; and a plurality of perimeter channels circumscribing the central channel, each of the perimeter channels comprising a first open end opposite a second open end wherein the multi-channel body is formed of fluoropolymer (see the Title and the figures on pages 1 and 2 of the reference). The reference Norell, however, does not specifically teach that the material of construction for the packing can be ultra-high purity perfluoroalkoxy alkane polymer. The reference Leys et al. teaches that, as an alternative to the fluoropolymer FEP, perfluoroalkoxy alkane polymer (PFA) may suitably be used for constructing components of ultra-pure fluid handling systems so as to prevent corrosion of the fluid handling components and 
Regarding claim 18, the reference Norell discloses the column packing, wherein first open end of the central channel and the first open end of each of the perimeter channels overlap with the upper end of the column packing, and wherein second open end of the central channel and the second open end of each of the perimeter channels overlap with the lower end of the column packing (see the figures on pages 1 and 2).
Regarding claim 20, the reference Norell discloses the column packing, wherein an outside diameter of the packing body is 5mm and that the packing is 5 mm in size (see page 1, the last three lines and the first Table on page 2). Thus, the reference Norell teaches that a ratio of the diameter of the packing body to a height of the packing body can be about 1:1.
Regarding claim 33, as no distinction is seen between the perfluoroalkoxy alkane polymer taught by Leys et al. (see paras. [0003]; [0004]) and the perfluoroalkoxy alkane polymer utilized for making the instantly claimed column packing, the distillation column packing made by the combined teachings of Norell and Leys et al. would inherently exhibit the property specified in claim 33.  

Regarding claim 34, as no distinction is seen between the fluoropolymer taught by Leys et al. (see paras. [0003]; [0004]) and the fluoropolymer utilized for making the instantly claimed column packing, the distillation column packing made by the combined teachings of Norell and Leys et al. would inherently exhibit the property specified in claim 34.  
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Norell in view of Leys et al. as applied to claims 17 and 30 above, and further in view of Frank (US 5,783,069).
The reference Norell is silent with respect to the central channel having a width ranging from about 1.5 mm to about 2.3 mm. However, as evidenced by the reference Frank (see col. 2, lines 36-57), it is notoriously well-known in the art that the dimensions of a packing element are result effective variables subject to optimization to provide a desired surface area to volume ratio. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the packing taught by Norell in dimensions as claimed by applicant such that the central channel has a width ranging from about 1.5 mm to about 2.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). The reference Norell teaches that the packing unit should be provided in dimensions such that 100g of the packing units consists of 880 pieces, occupies 200 cm3 in volume and offers about 2720 cm2 in total surface area.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774